UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09253 Wells Fargo Funds Trust (Exact name of registrant as specified in charter) 525 Market Street, San Francisco, CA 94105 (Address of principal executive offices) (Zip Code) C. David Messman Wells Fargo Funds Management, LLC 525 Market Street San Francisco, CA 94105 (Name and address of agent for service) Registrant's telephone number, including area code: 800-222-8222 Date of fiscal year-end: 1/31 Date of reporting period: 07/01/10 - 06/30/11 Item 1. Proxy Voting Record WELLS FARGO ADVANTAGE CALIFORNIA MUNICIPAL MONEY MARKET FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE CALIFORNIA MUNICIPAL MONEY MARKET
